Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (Pub. No.: US 2013/0137484 A1) and further in view of Castrogiovanni (Pub. No.: US 2003/0211840A1).
With respect to claims 1, 11:
Torres discloses a  method of selecting a SIM card for a wireless communication device at a SIM card directory server, comprising:(a) periodically retrieving status of SIM (parag. 0044); (b) maintaining a SIM card directory based on the status of SIM cards (parag. 0044); (c) receiving a request of SIM card from the wireless communication device (parag. 0006 and Claim 1); (d) selecting a SIM card based on the SIM card directory and the request (parag. 0044); 
	Torres does not explicitly disclose SIM bank based on the SIM card directory and replying to the request with identity of the SIM bank and the SIM card;
	Castrogiovanni discloses SIM card and a SIM bank based on the SIM card directory and replying to the request with identity of the SIM bank and the SIM card (parag. 0015)
	It will have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Castrogiovanni into the teaching of Torres in order to provide remote access to subscriber identity information and subscriber configuration information stored on one or more subscriber identity modules (SIMs), to allow remote configuration of wireless communications devices.
With respect to claims 2, 12:
Castrogiovanni discloses the method of claim 1 further comprising receiving a status update from the at least one SIM bank when there is a SIM card inserted or removed at the at least one SIM bank (parag. 0076 and 0107).  
With respect to claims 3, 13:
 Castrogiovanni discloses the method of claim 1. further comprising: when a plurality of requests are received using only one of the plurality of requests for selection (parag. 0019-0020). 

With respect to claims 4, 14: 
Torres discloses the method of claim 1 wherein the SIM card is selected according to at least one criterion selected from a group consisting of location of the wireless communication device, mobile network code, network tariff, and SIM card availability (parag. 0023-0024). 
With respect to claims 5, 15:
Castrogiovanni discloses the method of claim 1, wherein the request is received through an aggregated connection (parag. 0102, 0135).  
With respect to claims 6, 16: 
Castrogiovanni discloses the method of claim 1, wherein the request includes information of wireless networks capable of being connected to (parag. 0015-0016).  
With respect to claims 7, 17: 
Castrogiovanni discloses the method of claim 1, wherein the at least one SIM bank has a plurality of SIM sockets for holding a plurality of SIM cards and the plurality of SIM cards are issued by more than one wireless communication service providers (parag. 0096 and fig. 3).  
With respect to claims 8, 18: 
Castrogiovanni discloses the method of claim 1, wherein the reply is sent through an aggregated connection (parag. 0102, 0135). 
With respect to claims 9, 19: 
Castrogiovanni discloses the method of claim 1, wherein the at least one SIM bank has one or more wireless communication modules (parag. 0096 and fig. 3).  


With respect to claims 10, 20: 
Torres discloses the method of claim 1, further comprising relaying messages received from the wireless communication device to the SIM bank (abstract and parag. 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649